ICJ_091_ApplicationGenocideConvention_BIH_SCG_1995-07-14_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE — |
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO))

ORDONNANCE DU 14 JUILLET 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPENTONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
5. YUGOSLAVIA (SERBIA AND MONTENEGRO)

ORDER OF 14 JULY 1995
Mode officiel de citation:
Application de la convention pour la prévention ef lu répression
du crime de génocide, ordonnance du 14 juiller 1465,
CLS Recueil 1965, p. 279

Official citation:
Application af the Convention on the Prevention aud Punisiinent
of the Crime of Genocide, Order of 14 duly 1995,
LC Reports 1095, p. 279

 

: N° de vente: :
ISSN 0074-4441 Saies number 663 |

ISBN 92-1-070726-5
279

COUR INTERNATIONALE DE JUSTICE

1995 ANNEE 1995
14 sublet
Rôle péneral
n°91 14 juillet 1995

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZEGOVINE | ;
©. YOUGOSLAVIE (SERBIE ET MONTENEGRO}}

ORDONNANCE

Le Président de ta Cour internationale de Justice,

Vu larticle 48 du Statut de la Cour et les articles 31 ct 79 de son Réègle-
ment,

Vu l'ordonnance du {6 avril 1993, par laquelle le Président de la Cour
a fixé au 15 octobre 1993 fa date d'expiration du délai pour ic dépôt du
mémoire de fa Bosnie-Herzégovine et au 15 avril 1994 la date d'expira-
tion du délai pour le dépôt du contre-mémoire de la Yougoslavie {Serbie
el Monténégro),

Vu l'ordonnance du 7 octobre 1993, par laquelle le Vice-Président de la
Cour a reporté au 15 avril 1994 la date d'expiration du détail pour le
dépôt du mémoire de la Bosnie-Herzégovine ct au 15 avrit 1995 ta date
d'expiration du délar pour le dépôt du contre-mémoire de la Yougoslavie
(Serbie et Monténégro),

Vu l'ordonnance du 21 mars 1995, par laquelle le Président de la Cour
a reporté au 3G juin 1995 la date d'expiration du délai pour fe dépôt du
contre-mémoire de la Yougoslavie {Serbie et Monténégroi:

Considérant que. le 26 juin 1995, la Yougoslavie (Serbie et Monténégro)
a déposé certaincs exceptions préliminaires afférentes. en premicr lieu, à
la récevabtlité de la requête et, en second lieu. à la compétence de la Cour
pour connaître de l'affaire:

4
286 APPLICATION DLE CONVENTION GENOCIDE forD. 14 VI] 95)

Considérant qu'en conséquence, en vertu de l'arucle 79, paragraphe 3,
du Réglement de ia Cour, la procédure sur le fond est suspendue et qu'il
échet d'organiser la procedure pour l'examen desdites exceptions prelimi-
naires conformément aux dispositions de cet article;

Compte tenu des vues exprimées par jes agents des Parties lors d'une
réunion que le Président de la Cour a tenue avec eux le 11 juillet 1995,

Fixe au 14 novembre 1995 fa date d'expiration du délat dans lequel la
Republique de Bosnic-Herzégovine pourra présenter un exposé écrit
contenant ses observations et conclusions sur Jes exceptions préliminaires
soulevées par la République fédérative de Yougoslavie (Serbie et Monté-
négro);

Réserve la suite de la procédure,

Fait en français et en anglais, le texte français Faisant foi, au Palais de
la Paix, à La Haye, le quatorze juillet mil neuf cent quatre-vingt-quinze,
en trois exemplaires, dont Fun restera déposé aux archives de fa Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique de Bosnie-Herzégovine et au Gouvernement de la République
fédérative de Yougoslavie (Serbie ct Monténégro),

Le Président,
{Signe} Mohammed BEDHOUI.
o

Le Greffier,
{Signé; Eduardo VALENCIA-OSPIXA.
